Gordon McCloud, J.
¶22 (concurring in result) — The Residential Landlord-Tenant Act of 1973 (RLTA), chapter 59.18 RCW, entitles displaced tenants to recover, “[i]n addition to” “any relocation assistance,” “any actual damages sustained by them . . . that exceed the amount of relocation assistance that is payable.” RCW 59.18.085(3)(b), (e). The majority holds that the plain language and stated purpose of this statute compel limiting a displaced tenant’s recovery to financial losses only.4 Majority at 596.
*597¶23 But the legislature’s use of the broad, inclusive adjective “any” to modify “actual damages,” along with its specification that such damages are recoverable “in addition” to relocation costs, compels the opposite conclusion. In addition, we presume that the legislature, when it enacted the RLTA, was aware of our decisions in Rasor v. Retail Credit Co., 87 Wn.2d 516, 529, 554 P.2d 1041 (1976), and Martini v. Boeing Co., 137 Wn.2d 357, 368, 370, 971 P.2d 45 (1999), recognizing that actual damages include emotional distress damages.
¶24 I therefore respectfully disagree with the majority’s conclusion that the RLTA- bars displaced tenants from recovering emotional distress damages. But I concur in the majority’s result that Jose Segura and Tabetha Gonzalez (collectively Segura) cannot recover emotional distress damages here. The statute allows recovery of such actual damages only when they exceed the statutory $2,000 of relocation assistance. RCW 59.18.085(3)(b), (e). Segura’s request for $1,200 in actual damages does not exceed that $2,000 amount. Therefore, the RLTA prohibits them from recovering actual damages, including emotional distress damages, in this case.
I. Standard of Review
¶25 We review issues of statutory interpretation de novo. O.S.T. v. Regence BlueShield, 181 Wn.2d 691, 696, 335 P.3d 416 (2014). We begin with the statute’s plain language, considering the text of the provision in question, the statute’s context, and the statutory scheme as a whole. State v. Evans, 177 Wn.2d 186, 192, 298 P.3d 724 (2013). Our objective is to determine and to apply the legislature’s intent. O.S.T., 181 Wn.2d at 696.
II. The Statutory Language
¶26 This case requires us to construe the statutory term “actual damages” as used in RCW 59.18.085(3)(e) and to *598decide if the right to recover such “actual damages” includes a right to recover emotional distress damages.
¶27 RCW 59.18.085 states, in relevant part,
(3)(a) If a governmental agency responsible for the enforcement of a building, housing, or other appropriate code has notified the landlord that a dwelling will be condemned or will be unlawful to occupy due to the existence of conditions that violate applicable codes, statutes, ordinances, or regulations, a landlord, who knew or should have known of the existence of these conditions, shall be required to pay relocation assistance to the displaced tenants ....
[[Image here]]
(e) Displaced tenants shall be entitled to recover any relocation assistance, prepaid deposits, and prepaid rent required by (b) of this subsection. In addition, displaced tenants shall be entitled to recover any actual damages sustained by them as a result of the condemnation, eviction, or displacement that exceed the amount of relocation assistance that is payable....
(Emphasis added.) As the majority notes, the RLTA contains no definition of “actual damages,” so whether the RLTA authorizes displaced tenants to recover emotional distress damages sustained as a result of their displacement is a matter of statutory interpretation.
III. The Legislature Decided That Tenants Can Recover “Any Actual Damages” “in Addition” to the Listed Amounts; This Language Is Broad and Unambiguous
A. The Majority’s Holding Conflicts with the Statute’s Plain Language
¶28 The plain statutory language of the RLTA gives displaced tenants the right to recover “any actual damages sustained by them as a result of the ... displacement” “[i\n addition” to economic damages specifically enumerated in the statute (“relocation assistance, prepaid deposits, and prepaid rent”). RCW 59.18.085(3)(e) (emphasis added). By limiting the recovery under this statute to economic dam*599ages only, and by further limiting these damages to “relocation assistance,” majority at 596, the majority’s holding conflicts with both statutory phrases italicized immediately above.
¶29 First, the statutory word “any” is a broad modifier. See State v. Sutherby, 165 Wn.2d 870, 880-82, 204 P.3d 916 (2009); State v. Westling, 145 Wn.2d 607, 611-12, 40 P.3d 669 (2002). This broad language supports an expansive reading of the statute.
f30 Second, we must give full effect to the language “in addition” to. The statute specifies that “any” actual damages are available not as part of but “in addition” to the enumerated damages, including damages “that exceed the amount of relocation assistance that is payable.” RCW 59.18.085(3)(e). Thus, the statute’s context, in addition to its express language, reveals the legislature’s intent to permit the recovery of emotional distress damages; a contrary interpretation would render the legislature’s use of this broad language meaningless.5
¶31 The majority relies on an argument that no party has made: that the language “that exceed the amount of relocation assistance that is payable” shows an intent to limit the amount of available damages to relocation damages only. Majority at 593. But this interpretation is problematic for two reasons. First, it treats the concluding language as a limit on both the amount and the nature of damages that a displaced tenant is entitled to recover. The statute’s plain language defies such a reading. The statute says “that exceed,” which refers to an amount, not a type of damages. Second, this interpretation treats the language “that is payable” as a limit on “actual damages” when, grammatically, it can be read only as modifying the immediately preceding phrase “relocation assistance.”
*600B. The Majority’s Holding Conflicts with This Court’s Decisions Interpreting the Term “Actual Damages” in Other Statutes
¶32 In addition to failing to recognize the broad nature of the statutory language, the majority rejects the definition of “actual damages” established by our prior decisions. Majority at 594-95. In Rasor, we interpreted the term “actual damages” as used in the federal Fair Credit Reporting Act (FCRA), 15 U.S.C. §§ 1681n, 1681o. 87 Wn.2d at 529. This statute permits a plaintiff to recover “an amount equal to . . . any actual damages sustained by the consumer as a result of the failure” of a credit reporting agency to comply with the statutory requirements. 15 U.S.C. §§ 1681n, 1681o. The plaintiff in Rasor alleged that a credit report stating that she had a reputation of living with more than one man out of wedlock “damaged her personally and in her business reputation in the small community, and that she suffered emotionally from the experience.” 87 Wn.2d at 531. We explained that Congress’s intent in enacting “this remedial legislation” was “ ‘to protect the reputation of a consumer’ ” from the improper preparation and use of inaccurate or arbitrary information in credit reports, including protection from false rumors. Id. at 529, 520-21 (quoting Ackerley v. Credit Bureau of Sheridan, Inc., 385 F. Supp. 658, 659 (D. Wyo. 1974)). Comparing the plaintiff’s injury to the actual injury suffered in a defamation action, we recognized in Rasor the “generally accepted legal meaning” of “actual damages” for defamatory falsehood:
In reference to the type of harm suffered, the term “actual damages” has a generally accepted legal meaning. Although it declined to define “actual injury,” the United States Supreme Court recently noted the variety of harm which may result when damage is actually sustained.
Suffice it to say that actual injury is not limited to out-of-pocket loss. Indeed, the more customary types of actual harm inflicted by defamatory falsehood include impairment of repu*601tation and standing in the community, personal humiliation, and mental anguish and suffering. Of course, juries must be limited by appropriate instructions, and all awards must be supported by competent evidence concerning the injury, although there need be no evidence which assigns an actual dollar value to the injury.
Id. at 529 (emphasis omitted) (quoting Gertz v. Robert Welch, Inc., 418 U.S. 323, 350, 94 S. Ct. 2997, 41 L. Ed. 2d 789 (1974)). Noting that “actual damages” denotes both the type of damage award and the nature of injury for which a plaintiff may recover damages, we also stated in Rasor, “In this sense, the term has a second, consonant and established meaning. ‘ “Actual” damages are synonymous with compensatory damages’. Thus, actual damages, flowing from injury in fact, are to be distinguished from damages which are ‘nominal,’ ‘exemplary’ or ‘punitive.’ ” Id. at 530 n.3 (citations omitted) (quoting Werder v. Hoffman, 238 F. Supp. 437, 445 (M.D. Pa. 1965)). We therefore held that “actual damages” under the FCRA includes all of the elements of compensatory awards generally, including harm to business reputation and emotional suffering. Id. at 530.
¶33 In Martini, we again construed the term “actual damages” and reached the same conclusion. 137 Wn.2d at 364. Martini discussed “actual damages” as used in Washington’s Law Against Discrimination (WLAD), chapter 49.60 RCW, which mandates “liberal construction.” 137 Wn.2d at 364; RCW 49.60.020. The plaintiff alleged disability discrimination and sought front and back pay. Martini, 137 Wn.2d at 361. The WLAD permits the recovery of “the actual damages sustained by the person” but contains no definition of the term “actual damages.” RCW 49.60.030(2). Although emotional distress damages were not directly at issue in Martini, we cited Rasor and concluded that RCW 49.60.030(2) authorizes the recovery of full compensatory damages, including “damages for emotional distress,” and excluded only nominal, exemplary, or punitive damages. Martini, 137 Wn.2d at 370, 367-68.
*602¶34 Since 1976, we have consistently stated that this is the established meaning of “actual damages.” Rasor, 87 Wn.2d at 530 n.3. We presume that the legislature knew the controlling law in the area in which it was legislating when it passed RCW 59.18.085 in 2005. Wynn v. Earin, 163 Wn.2d 361, 371, 181 P.3d 806 (2008) (citing Price v. Kitsap Transit, 125 Wn.2d 456, 463, 886 P.2d 556 (1994)).6 Although the majority dismisses these cases as “involving] different statutes with different language and different purposes,” majority at 595, nothing in Rasor or Martini suggests that their discussions of “actual damages” were limited to the statutes at issue in those cases.7
¶35 The majority argues that under Federal Aviation Administration v. Cooper, 566 U.S. 284, 132 S. Ct. 1441, 182 L. Ed. 2d 497 (2012), “ ‘the precise meaning of the term [“actual damages”] changes with the specific statute in which it is found.’ ” Majority at 595-96 (internal quotation marks omitted) (quoting Cooper, 566 U.S. at 292). But that case does not control here. The issue presented in Cooper was—seemingly—whether the term “actual damages” in *603the civil remedies provision of the Privacy Act of 1974 includes compensation for mental and emotional harm. 5 U.S.C. § 552a. But because the Privacy Act of 1974 applied to damages from the government, the question was actually narrower: “Because the Privacy Act waives the Federal Government’s sovereign immunity, the question we must address is whether it is plausible to read the statute, as the Government does, to authorize only damages for economic loss.” Cooper, 566 U.S. at 299 (emphasis added). Given that narrow issue, that Court entered the narrow holding that the civil remedies provision did not waive the United States’ sovereign immunity with respect to such recovery. Id. The Court explained, “When waiving the Government’s sovereign immunity, Congress must speak unequivocally. Here, we conclude that it did not. As a consequence, we adopt an interpretation of ‘actual damages’ limited to proven pecuniary or economic harm.” Id. (citation omitted). This case, in contrast, does not involve the scope of sovereign immunity. In addition, this case deals with the interpretation of a Washington, not a federal, statute; the answer to our question is controlled by state, not federal, law.
IV. Segura Cannot Recover Emotional Distress Damages Here
¶36 Although the RLTA permits displaced tenants to recover emotional distress damages as actual damages, I agree with the majority that Segura is entitled to no actual damages in this case. RCW 59.18.085(3)(e) states that displaced tenants can recover “any actual damages sustained by them . . . that exceed the amount of relocation assistance that is payable.” (Emphasis added.) The “relocation assistance that is payable” to displaced tenants is “the greater amount of two thousand dollars per dwelling unit or three times the monthly rent.” RCW. 59.18.085(3)(b).
¶37 Here, Segura is entitled only to actual damages that exceed $2,000 because this amount is greater than three times Segura’s monthly rent of $600. Segura requested *604$1,000 for emotional distress and $200 for gasoline expenses—both components of “actual damages.” But the $1,200 total that Segura claims as actual damages does not exceed the $2,000 payable to Segura as relocation assistance. Therefore, Segura can recover no actual damages under the RLTA.
CONCLUSION
¶38 The legislature determined that a displaced tenant could recover “actual damages.” It placed no limit on these “actual damages.” In fact, RCW 59.18.085(3)(e) authorizes “any” such “actual damages.” The statute’s plain, broad language, as well as controlling Washington case law interpreting the legal meaning of this term, thus authorizes displaced tenants to recover emotional distress damages for a landlord’s violation of the RLTA.
¶39 In this case, however, Segura’s requested actual damages do not exceed $2,000. For that reason, Segura may not recover actual damages, including emotional distress damages, in this case. I therefore concur in the result.
Stephens, Wiggins, and González, JJ., concur with Gordon McCloud, J.

 Emotional distress damages are a type of noneconomic damages. RCW 4.56.250(l)(b) defines “noneconomic damages” as “subjective, nonmonetary losses, including, but not limited to[,] pain, suffering, inconvenience, mental anguish, disability or disfigurement incurred by the injured party, emotional distress, loss *597of society and companionship, loss of consortium, injury to reputation and humiliation, and destruction of the parent-child relationship.”


 See Cornu-Labat v. Hosp. Dist. No. 2, 177 Wn.2d 221, 231, 298 P.3d 741 (2013) (“We interpret statutes to give effect to all the language used so that no portion is rendered meaningless or unnecessary.” (citing State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003))).


 The Court of Appeals relied in large part on White River Estates v. Hiltbruner, 134 Wn.2d 761, 953 P.2d 796 (1998). In that case, however, we held that when a statute is silent about the damages available for its violation, emotional distress damages are available only if the statutory violation requires conduct amounting to an intentional tort, as opposed to mere negligence. Id. at 766. White River Estates’ intentional-versus-negligent test does not apply to the RLTA, which explicitly describes the damages recoverable for a landlord’s violation. See RCW 59.18.085(3)(e).


 The majority asserts that we said the opposite in Washington State Physicians Insurance Exchange & Ass’n v. Fisons Corp., 122 Wn.2d 299, 858 P.2d 1054 (1993) (plurality opinion). Majority at 595. It is true that in Fisons, we disallowed recovery of emotional distress damages under the Consumer Protection Act, chapter 19.86 RCW, which affords “actual damages.” Fisons, 122 Wn.2d at 318. But that was not just because of RCW 19.86.090’s language allowing an individual “to recover . . . actual damages sustained.” (Emphasis added.) In fact, we explained that there was no right to emotional distress damages in that context because the statute limited the right to sue to a “person who is injured in his or her business or property by a violation of [the act].” RCW 19.86.090 (emphasis added). In Fisons, we ruled, “ ‘The phrase “business or property” also retains restrictive significance. It would, for example, exclude personal injuries suffered.’ ” Fisons, 122 Wn.2d at 318 (quoting Reiter v. Sonotone Corp., 442 U.S. 330, 339, 99 S. Ct. 2326, 60 L. Ed. 2d 931 (1979)). The statute at issue in this case, in contrast, contains no such limiting language.